Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin Avery Hughes appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hughes, No. 1:08-cr-00024-JPJ-35 (W.D.Va. Jan. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.